Citation Nr: 1627996	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to April 20, 2011. 

2.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity on or after April 20, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the matter was subsequently transferred to the RO in Atlanta, Georgia.  

In the March 2009 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent evaluation effective from March 29, 2007.  In November 2011, the RO issued a statement of the case (SOC) and continued the 10 percent evaluation.

Thereafter, in a November 2011 rating decision, the RO determined that there was clear and unmistakable error (CUE) in the November 2011 SOC and increased the disability rating to 20 percent effective from April 20, 2011.  In June 2012, the RO issued an additional rating decision which, in relevant part, continued a 20 percent evaluation for peripheral neuropathy of the right lower extremity.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues of entitlement to higher initial evaluations remain on appeal and have been recharacterized as reflected on the title page.  

During the pendency of the appeal, the Veteran reported that he is unemployed, in part, due to his service-connected peripheral neuropathy of the right lower extremity.  See, e.g., April 2011 VA examination report.  As such, the Board finds that the issue of entitlement to TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that "a request for TDIU... is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities"); see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must address issues raised by the appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.  

This appeal was processed using the Virtual VA and the VBMS electronic claims processing systems.  The Virtual VA electronic claims file contains VA medical records dated from June 2002 to February 2012 and a February 2012 VA examination report.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.

The Board notes that additional evidence has been associated with the claims file since the most recent statement of the case, including VA medical records and a February 2012 VA examination report.  However, as discussed below, the AOJ will have the opportunity to review these records on remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted an October 2014 private medical record that indicated EMG and nerve conduction studies of the bilateral lower extremities were previously performed.  However, the studies are not associated with the record.  Since VA has notice of outstanding private medical records that are potentially relevant to the claim on appeal, there is a duty to attempt to obtain these records.  Therefore, the AOJ should attempt to obtain any outstanding private medical records.  See 38 C.F.R. § 3.159(c)(1) (2015).

Furthermore, remand is necessary to obtain a fully adequate VA examination.  The medical evidence of record is unclear as to the particular nerve or nerves affected by peripheral neuropathy.  In this regard, in April 2011, the VA examiner diagnosed peripheral neuropathy and identified the most likely peripheral nerves involved as the femoral nerve, deep and superficial peroneal nerves, and the saphenous nerve.  However, in February 2012, the VA examiner diagnosed bilateral sciatica and indicated that the femoral nerve, deep and superficial peroneal nerves, and the saphenous nerve were normal.  The Board notes that the Veteran has complained of symptoms involving his entire leg into his foot.  See, e.g., March 2007 claim; December 2008 VA examination; April 2011 VA examination.  As the femoral and sciatic nerves affect different portions of the lower extremity and impact different functions, separate ratings could potentially be warranted.  Therefore, the Board finds that an additional examination is necessary to reconcile the conflicting medical evidence and to evaluate the current severity and manifestations of the Veteran's service-connected peripheral neuropathy of the right lower extremity.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In addition, as noted above, the issue of entitlement to TDIU has been raised by the record.  Under these circumstances, the AOJ should develop the issue of TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the claim for an increased evaluation for peripheral neuropathy of the right lower extremity.   

Lastly, as noted above, additional VA medical records and a February 2012 VA examination report have been associated with the claims file since the most recent statement of the case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of this evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected peripheral neuropathy of the right lower extremity.  A specific request should be made for authorization to obtain records from the Southside Orthopedic Center, to include any EMG and nerve conduction studies.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the Atlanta VAMC dated from April 2013 to the present.   

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the right lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected peripheral neuropathy of the right lower extremity.  In particular, the examiner should identify the nerve(s) affected by the disability.  He or she should specifically indicate whether the sciatic nerve, femoral nerve, deep and superficial peroneal nerves, and/or the saphenous nerve are affected by the disability.  In so doing, the examiner should address the prior examination findings of record, including the April 2011 and February 2012 VA examination reports.  

For each nerve identified, the examiner should determine 
whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.   

The examiner should clearly delineate all pathology and symptoms attributable to the Veteran's service-connected peripheral neuropathy of the right lower extremity.

If the examiner is unable to distinguish between the symptoms associated with the service-connected disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

The examiner should also discuss the effect of the Veteran's service-connected peripheral neuropathy of the right lower extremity on his occupational functioning and daily activities.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


